Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant’s submission filed 04/19/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 4-6 & 9-15 are currently pending. 

With regard to the Claim interpretation:
Applicant has not traversed the claim interpretations cited by the Examiner.  The interpretations stand as record.

With regard to the 101 rejection:
Applicant amends Claims 1 & 6 to add additional abstract steps without providing a particular structure or arrangement of elements.  The 101 rejection of the claims is maintained.
 
With regard to the 112(b) rejection:
Applicant has amended Claims 1 & 6 to resolve the clarity of the readability parameter. While the readability parame  The 112(b) rejection of the claims is withdrawn.

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1, 4-6 & 9-15 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant’s arguments and amendments with regard to Claims 1, 4-6 & 9-15 have been considered in light of Savva in further view of Bai.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6 & 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself  (See MPEP 2106 (I)). These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  The 35 USC 101 analysis below is based on the guidance found in the Federal Register vol. 79, No. 241. pp. 74718-74733 (the “Guidance”).  The Guidance analysis is threefold and found in the flow chart shown at 74721 of the Guidance.  First, determine if the claim belongs to a valid statutory class (Step 1 of the Guidance).  Second, identify if the claim is directed to an abstract idea (Step 2A of the Guidance; Part/Step 1 of the Mayo Test).  Third, determine whether the claim contains something significantly more than the abstract idea (Step 2B of the Guidance; Part/Step 1 of the Mayo Test). 

Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under step 1 of the Guidance analysis, the Claims belong to the statutory class of a process (method of Claims 1-5, 14 & 15) and a machine (device of Claims 6-13)

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04)
Step 2a is two prong analysis:
(1) Prong One Asks:  Does the claim recite an abstract idea?
Claims 1, 4-6 & 9-15 recite an abstract idea that is subject to a judicial exception.  The claims pertain to a judicial exception such as explained in MPEP 2106.04(a)(2) Concepts The Courts Have Identified As Abstract Ideas.
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPG2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPG 673 (1972)). "Courts have examined claims that reguired the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.
With regard to the instant case and as cited in MPEP 2106.04(a)(2)(III)(b) "AN IDEA 'OF ITSELF'"  the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPG2d 1940, 1947 (Fed. Cir. 2017);  
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPG2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPG2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPG2d 1717, 1721 (Fed. Cir. 2014);
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016) 

MPEP 2106.04(a)(2)(IV). “MATHEMATICAL RELATIONSHIPS/FORMULAS”
The phrase "mathematical relationships/formulas" is used to describe mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations. The courts have used the term "algorithm" to refer to both mathematical procedures and mathematical formulas, including:  procedures for converting data.  

With regard to the instant case and as cited in MPEP 2106.04(a)(2)(IV) " MATHEMATICAL RELATIONSHIPS/FORMULAS "  the following similar cases to Applicant’s claimed invention are also directed to comparing and correlating data using mathematical relationships:
identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPG 1 (1981). 
correlating data using existing information, manipulating the data using mathematical formulas, and organizing this information into a new form Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 111 USPG2d 1717 (Fed. Cir. 2014); 
an algorithm for converting binary coded decimal to pure binary, Benson, 409 U.S. at 64, 175 USPG at 674; 
a formula for computing an alarm limit, Flook, 437 U.S. at 585, 198 USPG at 195; 
a mathematical formula for hedging, Bilski, 561 U.S. at 599, 95 USPG2d at 1004-05. 
an algorithm for calculating parameters indicating an abnormal condition, In re Grams, 888 F.2d 835, 836, 12 USPG2d 1824, 1825 (Fed. Cir. 1989);  
calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPG 682, 683-84 (CCPA 1982). 
 
Regarding Applicant's claimed invention:
Claim 1 is a process claim reciting the abstract steps of:
optimizing the time reguired for a scale to weigh each component in a set of said components in a production process (intended use without practical application)
obtaining a weighing tolerance for each component (abstract step of collecting and manipulating data)
determining a readability parameter of the scale for each component, based upon the weighing tolerance; (collecting and organizing data using comparison and mathematical correlation and computation).
configuring the scale according to the readability parameter before weighing the component (organizing data using comparison and mathematical correlation and computation).
determining the readability parameter is further based upon a safety factor (data collection)
determining an optimal readability parameter based upon the weighting tolerance and the safety factor (collecting and organizing data using comparison and mathematical correlation and computation). 
obtaining a set of readability values available for the scale; and if the optimal readability parameter is less than the highest readability value of the readability set (collecting and organizing data using comparison and mathematical correlation and computation). 
setting the readability parameter to the highest readability value for the scale that is less than or egual to the optimal readability parameter; or if the optimal readability parameter is greater than or egual to the highest readability value available for the scale (collecting and organizing data using comparison and mathematical correlation and computation).  
setting the readability parameter to the highest readability value for the scale. (organizing data using comparison and mathematical correlation and computation). 

Claim 6 is an apparatus claim reciting the abstract idea using generic elements for determining the direction and amplitude of a force applied to a system to:
optimizing the time required for a scale to weigh each component in a set of said components in a production process (intended use without practical application)
obtaining a weighing tolerance for each component (abstract step of collecting and manipulating data)
determining a readability parameter of the scale for each component, based upon the weighing tolerance; (collecting and organizing data using comparison and mathematical correlation and computation).
configuring the scale according to the readability parameter before weighing the component (organizing data using comparison and mathematical correlation and computation).
determining the readability parameter is further based upon a safety factor (data collection)
determining an optimal readability parameter based upon the weighting tolerance and the safety factor (collecting and organizing data using comparison and mathematical correlation and computation). 
obtaining a set of readability values available for the scale; and if the optimal readability parameter is less than the highest readability value of the readability set (collecting and organizing data using comparison and mathematical correlation and computation). 
setting the readability parameter to the highest readability value for the scale that is less than or egual to the optimal readability parameter; or if the optimal readability parameter is greater than or egual to the highest readability value available for the scale (collecting and organizing data using comparison and mathematical correlation and computation).  
setting the readability parameter to the highest readability value for the scale. (organizing data using comparison and mathematical correlation and computation). 



Dependent Method Claims 4-5 & 9-15 simply expand the abstract ideas of Claims 1 & 6 and does not add significantly more by adding mathematical correlations and additional determinations to further the abstract concept. 
Claim 4.  generating an error message, indicating that the scale is not accurate enough to weigh said component, if the optimal readability parameter is less than or equal to the smallest available readability value of the readability set (collecting and organizing data using comparison and mathematical correlation and computation).
Claim 5.  
obtaining an expected weight of said component; 
determining a tare parameter of the scale based on the expected weight 
configuring the scale, based on the tare parameter, before weighing said component  (data collection with intended use).
Claim 14. a program for implementation on a computer (data collection).
Claim 15.  the stored information is read therefrom and run by a processor (data collection with intended use).


Dependent Apparatus Claims 9-10 & 12-14 provide elements for providing mathematical correlations and additional determinations to further the abstract concept:
Claim 9.   generate an error message, indicating that the scale is not accurate enough to weigh said component, if the optimal readability parameter is less than or equal to the smallest available readability value of the readability set (collecting and organizing data using comparison and mathematical correlation and computation).
Claim 10.  
obtaining an expected weight of said component; 
determining a tare parameter of the scale based on the expected weight 
configuring the scale, based on the tare parameter, before weighing said component  (data collection with intended use).
Claim 12 present information related to the production process, and/or a user interface adapted to allow an operator to enter, consult and/or modify information related to the production process (collecting and organizing data using comparison and mathematical correlation and computation).

(2) Prong Two Asks: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Claims 1, 4-6, 9-11 & 13-14 cite concrete element of a scale which is not significantly more than generic devices for performing the abstract concepts of data collection.

Claim 12 cites the concrete element of a display which is an established device for display which performs an established function of data collection and arrangement.

Claims 6, 9-11 & 13 cite the concrete element of a management module that is a software component for processing the abstract concept.  

Claims 14 & 15 cite the concrete element of a processor which is an established device for collection and computation of the abstract concept.

Claim 15 cites an element for storing which is a generic device for collection of the abstract concept.
 
The scales, processor, display and memory are cited at their highest level of established tools to perform their generic functions in support of the abstract concepts of data collection and mathematical correlation.
   
Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
In the analysis of step 3 of the Guidance (Part/Step 2 of Mayo), the Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:
2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
2106.05(b)    Particular Machine 
2106.05(c)    Particular Transformation
2106.05(d)    Well-Understood, Routine, Conventional Activity
2106.05(e)    Other Meaningful Limitations
2106.05(f)     Mere Instructions To Apply An Exception
2106.05(g)    Insignificant Extra-Solution Activity 
2106.05(h)    Field of Use and Technological Environment


Claims 1, 4-6, 9-11 & 13-14  cite concrete element of a scale which is not significantly more than generic devices for performing the abstract concepts of data collection.
The instant application is similar to the cases using generic sensors performing data collecting and processors performing analysis as cited in the cases TDE Petroleum Data Solutions v. AKM Enterprise and Electric Power Group, LLC v. Alstom.  The cases were determined by the courts as pre-solution data gathering steps for use in the abstract determination and are therefore not significantly more than the abstract concept. The steps and elements of a transducer performing ultrasonic measurement of a material and a processor to collect, compare and analyze the data are not significantly more than Well-Understood, Routine, Conventional Activity (see MPEP 2106.05(d)).

Claims 1, 4-6 & 9-14 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105.05(II)). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 & 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Savva (US 20080046188: “Savva”) in view of Bai (US 20210310855: “Bai” translation provided for citations).

Claim 1. Savva discloses a method for optimizing the time required for a scale to weigh each ingredient in a set of said ingredients in a production process [0008: the assay error associated with an ingredient in a mixture, (2) sensitivity requirement (SR) of a balance or any other analytical instrument with which ingredient quantity is determined, within a maximum allowable error (MAE), and (3) the Least allowable weight (LAW) or the Least Allowable Quantity (LAQ) within MAE for the ingredient concentrations in pharmaceutical dosage forms], comprising the steps of: obtaining a weighing tolerance for each ingredient [Table 5 & Fig. 5 with the sensitivities/tolerances for each weight 1 & 2 chemical ingredient]; determining a readability parameter [Table 5 & Fig. 5 sensitivity balance] of the scale [Table 5 input including weighing tolerance and lowest level for balance reading], for each ingredient [Table 6:  output of ingredient sensitivity], based upon the weighing tolerance [Table 5 input including weighing tolerance and lowest level for balance reading], wherein the readability parameter (Table 5:  sensitivity of balance for measuring product 0.005 g) relates to a lowest level by which a weight can be read [0030:  Sensitivity requirement (SR) of a balance within a maximum allowable error [0033] wherein the readability parameter (Table 5:  sensitivity of balance for measuring product 0.005 g)  is determined by the steps [0050-0051 determining an SR value] of: determining an optimal readability parameter (Table 5:  sensitivity of balance for measuring product 0.005 g)[0040:  Error associated with the finished product, Sensitivity requirement within a maximum allowable error, or Least Allowable Weight within a maximum allowable error. In this case, "Error associated with the finished product" is selected]. 

the optimal readability parameter is defined as the product of multiplying an expected weight of the ingredient, the weighing tolerance and a reciprocal of the safety factor and obtaining a readability set of available readability values for the scale and if the optimal readability parameter is smaller than a highest available readability value of the readability set, then setting the readability parameter to the highest available readability value of the readability set that is inferior to or equal to the optimal readability parameter or if the optimal readability parameter is greater than or equal to the highest available readability value of the readability set, then setting the readability parameter to the highest available readability value of the readability set; and configuring the scale according to the readability parameter before weighing the ingredient.

Bai teaches provide a method for calculating the quantity of goods based on weighing, which significantly improves the accuracy and stability of the pallet management technology based on weighing in actual work scenarios [0013].  Bai further teaches the optimal readability (SW) parameter is defined as the product of multiplying an expected weight of the ingredient (W), the weighing tolerance (W) and a reciprocal of the safety factor (WU) and obtaining a readability set (SW)of available readability values for the scale [0024: the calculation formula of the second step is: SW=WS*W (WU); where SW is the weight after scaling, WS is a pre-designated variable coefficient, and WU is the unit] and if the optimal readability parameter (SW/ISCWCT) is smaller than a highest available readability value of the readability set (CAMIN) where then setting the readability parameter (SW/ISCWCT) to the highest available readability value (SW/ISCWCT) of the readability set that is inferior to or equal to the optimal readability parameter [0090] or if the optimal readability parameter is greater than or equal to the highest available readability value of the readability set [0090:  Minimum cumulative error CAMIN (e.g. total weight tolerance): the minimum acceptable cumulative error lower limit of all goods in the current pallet}[0101] a) If CAMIN is not zero and ISCWCT<CAMIN (at this time, CAMIN should be converted to a percentage relative to GSW), then: CAT=CAMIN/ISWCT. This ensures that the cumulative tolerance range meets the minimum range constraints specified by CAMIN], then setting the readability parameter to the highest available readability value of the readability set [0106-0107:  8. Calculate the remainder of the weighing value P (P is an integer) obtained in step 6: ISWCO: ISWCO=the weight value after calibration 8. Calculate the remainder of the weighing value P (P is an integer) obtained in step 6: ISWCO: ISWCO=the weight value after calibration and correction in steps 1 to 5 above—P*GSW.[0107] 9. If ISWCO+ISAARcustom-characterGSW, compensation will be executed: P=P+1, which is the value of the quantity of goods plus 1 and configuring the scale according to the readability parameter before weighing the ingredient [0082].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bai’s optimizing of a readability parameter with Savva’s readability parameter because the optimization improves the accuracy in measuring weight of multiple items on a platform that cumulatively creates weighing errors [Bai 0082].
 
Claims 4 & 9. Dependent on the method of claim 3 and the management module of claim 8.   Savva further discloses generating an error message [0050-0051: Shows display on error report of  SR balance sensitivity], indicating that the scale is not accurate enough to weigh said ingredient, if the optimal readability parameter is less than or equal to the smallest available readability value of the readability set [0050-0051 calculating the readability parameter (SR)]. 

Claims 5 & 10. Dependent on the method of claim 1 and the management module of claim 9.  Savva further discloses for each ingredient (Fig. 5 & Table 5: Ingredients 1 & 2) of the set, obtaining the expected weight of the ingredient [0030 least allowable weight LAW].  Savva does not explicitly disclose:
determining a tare parameter of the scale based on the expected weight; and additionally, configuring the scale, based on the tare parameter, before weighing the ingredient.

Bai teaches provide a method for calculating the quantity of goods based on weighing, which significantly improves the accuracy and stability of the pallet management technology based on weighing in actual work scenarios [0013].  Bai further teaches determining a tare parameter of the scale based on the expected weigh [0082:  Obviously, GSW is one of the key indicators to ensure accurate quantity conversion. The closer it is to the median of the normal distribution described above, the more it can eliminate the cumulative error in the case of “a pallet containing multiple items of the same model at the same time”, making the quantity calculation more accurate] and additionally configuring the scale, based on the tare parameter, before weighing the ingredient [0085:  Although after introducing GSW in step 6, the quantity calculation can be completed more accurately. However, small deviations such as ±1 pieces cannot be avoided. In order to further enhance the accuracy of quantity statistics, after the quantity conversion is performed, a further quantity fine calibration process is still required. The quantity calibration process is more complicated. Generally speaking, the main action of the process is to reasonably control the acceptable cumulative tolerance (weight value) of all the goods in the current position (pallet), and based on this, make necessary corrections to the quantity conversion result produced in the previous step].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bai’s optimizing of a readability parameter with Savva’s readability parameter because the optimization improves the accuracy in measuring weight of multiple items on a platform that cumulatively creates weighing errors [Bai 0082].
 
Claim 6. Savva discloses A management module [0008] for managing the time necessary for a scale, in a production process [0008: the assay error associated with an ingredient in a mixture, (2) sensitivity requirement (SR) of a balance or any other analytical instrument with which ingredient quantity is determined, within a maximum allowable error (MAE), and (3) the Least allowable weight (LAW) or the Least Allowable Quantity (LAQ) within MAE for the ingredient concentrations in pharmaceutical dosage forms], to weigh a set of ingredients and/or components, wherein the management module [0008] is configured, for each ingredient of the set (Fig. 5 & Table 5: two ingredients I & II), to do at least the following: obtain a weighing tolerance [Table 5 input including weighing tolerance and lowest level for balance reading] ; determine, for the scale [Table 5 input including weighing tolerance and lowest level for balance reading], a readability parameter (Table 5:  sensitivity of balance for measuring product 0.005 g) according to the weighing tolerance, wherein the readability parameter [Table 5 & Fig. 5 sensitivity balance] relates to a lowest level [0040:  Error associated with the finished product, Sensitivity requirement within a maximum allowable error, or Least Allowable Weight within a maximum allowable error. In this case, "Error associated with the finished product" is selected]. by which a weight can be read [0033:  Sensitivity requirement (SR) of a balance within a maximum allowable error], dimensioned in units of weight, using at least the following steps: obtaining a readability set of available readability values for the scale (Fig. 5: sensitivity number for scale). determining an optimal readability parameter based on the weighting tolerance [0050-0051 determining an SR value].  
a safety factor if the optimal readability parameter is less than the highest available readability values of the readability set, setting the readability parameter to the highest available readability value of the readability set that is less than or equal to the optimal readability parameter; and 3US 16/684,730 Office Action Response if the optimal readability parameter is greater than or equal to the highest available readability values of the readability set, setting the readability parameter to the highest available readability values of the set; and configure the scale according to the readability parameter before weighing the ingredient.  

Bai teaches provide a method for calculating the quantity of goods based on weighing, which significantly improves the accuracy and stability of the pallet management technology based on weighing in actual work scenarios [0013].  Bai further teaches determining the optimal readability parameter (SW)  based on the weighing tolerance (W) a safety factor (WU) and obtaining a readability set (SW)of available readability values for the scale [0024: the calculation formula of the second step is: SW=WS*W (WU); where SW is the weight after scaling, WS is a pre-designated variable coefficient, and WU is the unit] and if the optimal readability parameter is smaller (SW/ ISCWCT) than a highest available readability value of the readability set (CAMIN) where then setting the readability parameter (SW) to the highest available readability value of the readability set that is inferior to or equal to the optimal readability parameter [0090] or if the optimal readability parameter is greater than or equal to the highest available readability value of the readability set [0090:  Minimum cumulative error CAMIN (e.g. total weight tolerance): the minimum acceptable cumulative error lower limit of all goods in the current pallet)[0101] a) If CAMIN is not zero and ISCWCT<CAMIN (at this time, CAMIN should be converted to a percentage relative to GSW), then: CAT=CAMIN/ISWCT. This ensures that the cumulative tolerance range meets the minimum range constraints specified by CAMIN], then setting the readability parameter to the highest available readability value of the readability set [0106-0107:  8. Calculate the remainder of the weighing value P (P is an integer) obtained in step 6: ISWCO: ISWCO=the weight value after calibration 8. Calculate the remainder of the weighing value P (P is an integer) obtained in step 6: ISWCO: ISWCO=the weight value after calibration and correction in steps 1 to 5 above—P*GSW.[0107] 9. If ISWCO+ISAAR custom-character GSW, compensation will be executed: P=P+1, which is the value of the quantity of goods plus 1 and configuring the scale according to the readability parameter before weighing the ingredient [0082].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bai’s optimizing of a readability parameter with Savva’s readability parameter because the optimization improves the accuracy in measuring weight of multiple items on a platform that cumulatively creates weighing errors [Bai 0082].

Claim 11. Dependent on claim 6.  Savva further discloses a system comprising a scale [0005:  those ingredients that constitute the mixture or the formula, are measured separately on designated balances of certain sensitivity and subsequently mixed in large blenders for the purpose of producing homogeneous powder mixtures of uniform consistency throughout] and a management module [0011:  The invention further provides a computer system incorporating the program product comprising input device for inputting required values, computing device for executing said algorithm, display/output device for display/output said plot or its extrapolation values] according to claim 6. 
 
Claim 12. Dependent on the system of claim 11. Savva further discloses a terminal, interactive with the management module [0009: a program product including a computer readable program encoded in a storage medium, said computer program executing an algorithm], comprising: a display [0011:The invention further provides a computer system incorporating the program product comprising input device for inputting required values, computing device for executing said algorithm, display/output device for display/output said plot or its extrapolation values] adapted to present information related to the production process, and a user interface adapted to allow an operator to enter, consult and/or modify information related to the production process [0011: The invention further provides a computer system incorporating the program product comprising input device for inputting required values, computing device for executing said algorithm, display/output device for display/output said plot or its extrapolation values].  

Claim 13. Dependent on the system of claim 11. Savva further discloses 4US 16/684,730 Office Action Responsethe scale is configured to a default readability parameter (Fig. 5 & Table 5 indicates a default Sensitivity of balance for measuring product 0.005 grams).  Savva does not explicitly disclose: 
the readability parameter being configured by the management module according to the readability parameter (interpreted as sensitivity of scale plus tare adjustment).  

Bai teaches provide a method for calculating the quantity of goods based on weighing, which significantly improves the accuracy and stability of the pallet management technology based on weighing in actual work scenarios [0013].  Bai further teaches the readability parameter [0025  ZPT default value set to zero out the scale to the scale sensitivity value] & [0056: ZPT (default) value should be much smaller than the weight of the container or a single item (without container) on the basket (tare) on the pallet, otherwise it may lead to misjudgment (the weight of the basket or the product is incorrectly judged as zero point deviation) adjustment being configured by the management module [0028:  The tare operation is realized by subtracting a pre-specified tare parameter BW from the current weight value. The value after subtracting the BW parameter is the pure product weight value at the current pallet] according to the readability parameter [0056: (e.g. discusses the ZPT default adjustment to sensitivity then the TARE weight adjusts for the container weights)].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bai’s optimizing of a readability parameter by setting a zero point baseline and adjusting for TARE with Savva’s readability  balance sensitivity parameter because the optimization improves the accuracy in measuring weight as the sensitivity changes and container weights vary on a platform that cumulatively creates weighing errors [Bai 0082].
Claim 14.  Dependent on the method of claim 1.  Savva further discloses a program (Figs. 6-7) for implementation on a computer [Abstract:  The invention also provides a computer system, a website and an IC chip incorporating the program product] comprising instructions [Col. 5 lines 50-60:  A Computer System of this Invention The concept of a computer system embodiment of the invention is shown as a flow chart in FIG. 6] , comprising instructions for causing implementation of the method [0009] according to claim 1, when said program is run by a processor [0009] according associated with the scale [0008].  

Claim 15.  Dependent on a storage device for storing the computer program (Figs. 6-7)[0008]  according to claim 14. Savva further discloses the stored information is read therefrom and run by a processor (Figs. 6-7)[0008: The invention provides a program product including a computer readable program encoded in a storage medium, said computer program executing an algorithm based on the equations 2, 2', 3 and/or 3' for determining variations of ingredient quantities in a mixture comprising steps of providing sensitivity requirement values of an instrument, executing the algorithm to determine the variations of the final concentration of the ingredient in a mixture, outputting said variation values for the comparison to a valid assay standard].
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856